ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: RCE filed on 09/30/2020 and Amendment filed on 04/03/2020.  
In the current Examiner’s Amendment, the claims 6-7, 13-14 and 20 have been cancelled. Claims 1, 8 and 15 have been amended. Claims 1-5, 8-12 and 15-19 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/30/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 09/30/2020 was filed after the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Ewa M. Wozniak (Reg. #77209) starting from 06/26/2020.

The application has been amended as follows: 
Amendments to the Claims

1. (Currently Amended) A method of efficiently executing command-line interface commands with an automated command-line interface, the method comprising:
presenting by a computing device a command-line interface for entry of a 
command-line by a user;
receiving by the computing device a command-line in the command-line interface
to execute an editable view container, the editable view container displaying target content in an editable viewer, the editable view container existing side-by-side with the command-line interface;
receiving by the computing device one or more user edits to modify the target 
content, wherein the one or more user edits are entered by the user into the editable viewer, wherein the one or more user edits are mapped with one or more command-line interface commands;
	receiving a save command from the user in the editable viewer or the command-line interface;
validating the one or more user edits to the target content, wherein when validating the one or more user edits entered by the user into the editable viewer, the computing device determines the one or more user edits to the target content seek to modify protected target content or modify target content not meant to be changed;
accessing by the computing device a manifest file containing a plurality of stored 
command-lines, each stored command-line corresponding to possible user edits;
executing automatically by the computing device stored command-lines 
corresponding to the one or more user edits to modify the target content; and
displaying the modified target content in the editable viewer.
                 
2. (Original) The method of claim 1, wherein the target content displayed by the editable viewer is computer data, computer resources, or computer services.
                 
3. (Original) The method of claim 2, wherein the target content is displayed as a list having columns and rows.
                 
4. (Original) The method of claim 3, wherein the target content is not displayed in the command-line interface when displayed in the editable viewer.
                 
5. (Original) The method of claim 1, wherein the one or more user edits to the target content are entered by the user performing at least one hotkey combination or clicking-and-dragging with a pointing device.
                 
6. (Cancelled) 
                 
7. (Cancelled) 
                 
8. (Currently Amended) A computer program product using a computing device to execute command-line interface commands with an automated command-line interface, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the program instructions, when executed by the computing device, cause the computing device to perform a method comprising:
presenting by a computing device a command-line interface for entry of a 
command-line by a user;
receiving by the computing device a command-line in the command-line interface to execute an editable view container, the editable view container displaying target content in an editable viewer, the editable view container existing side-by-side with the command-line interface;
receiving by the computing device one or more user edits to modify the target 
content, wherein the one or more user edits are entered by the user into the editable viewer, wherein the one or more user edits are mapped with one or more command-line interface commands;
	       receiving a save command from the user in the editable viewer or the command-line interface;
validating the one or more user edits to the target content, wherein when validating the one or more user edits entered by the user into the editable viewer, the computing device determines the one or more user edits to the target content seek to modify protected target content or modify target content not meant to be changed;
accessing by the computing device a manifest file containing a plurality of stored 
command-lines, each stored command-line corresponding to possible user edits;
executing automatically by the computing device stored command-lines 
corresponding to the one or more user edits to modify the target content; and
displaying the modified target content in the editable viewer.
                 
9. (Original) The computer program product of claim 8, wherein the target content displayed by the editable viewer is computer data, computer resources, or computer services.
                 
10. (Original) The computer program product of claim 9, wherein the target content is displayed as a list having columns or rows.
                 
11. (Original) The computer program product of claim 10, wherein the target content is not displayed in the command-line interface when displayed in the editable viewer.
                 
12. (Original) The computer program product of claim 8, wherein the one or more user edits to the target content are entered by the user performing at least one hotkey combination or clicking-and-dragging with a pointing device.
                 
13. (Cancelled) 
                 
14. (Cancelled) 
                 
15. (Currently Amended) A computer system to execute command-line interface commands with an automated command-line interface, the computer system comprising:
one or more computer processors;
one or more computer-readable storage media;
program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to present a command-line interface for entry of a command 
line by a user;
program instructions to receive a command-line in the command-line interface to 
execute an editable view container, the editable view container displaying target content in an editable viewer, the editable view container existing side-by-side with the command-line interface;
program instructions to receive one or more user edits to modify the target 
content, wherein the one or more user edits are entered by the user into the editable viewer, wherein the one or more user edits are mapped with one or more command-line interface commands;
	      program instructions to receive a save command from the user in the editable viewer or the command-line interface;
program instructions to validate the one or more user edits to the target content, wherein when validating the one or more user edits entered by the user into the editable viewer, the computing device determines the one or more user edits to the target content seek to modify protected target content or modify target content not meant to be changed;
program instructions to access a manifest file containing a plurality of stored 
command-lines, each stored command-line corresponding to possible user edits;
program instructions to execute automatically the stored command-lines 
corresponding to the one or more user edits to modify the target content; and
program instructions to display the modified target content in the editable viewer.
                 
16. (Original) The computer system of claim 15, wherein the target content displayed by the editable viewer is computer data, computer resources, or computer services.
                 
17. (Original) The computer program product of claim 16, wherein the target content is displayed as a list having columns and rows.
                 
18. (Original) The computer program product of claim 17, wherein the target content is not displayed in the command-line interface when displayed in the editable viewer.
                 
19. (Original) The computer program product of claim 15, wherein the one or more user edits to the target content are entered by the user performing at least one hotkey combination or clicking-and-dragging with a pointing device.
                 
20. (Cancelled) 
                 
Allowable Subject Matter
7.	Claims 1-5, 8-12 and 15-19 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 15 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:

Claims 1, 8 and 15 when considered as a whole, are allowable over the following prior art of record.  
The reference Chen et al. (US Patent 6724408) (hereinafter Chen) teaches presenting by a computing device a command-line interface for entry of a command- line by a user (see Figs. 2-4 and column 2, line 40 to column 10, line 64, The Unified Command Interface (UCI) is a concise command interface that can be utilized to create, update, retrieve, and store information as command lines entered by a user); validating the one or more user edits to the target content (see column 1, lines 50-53, UCI includes an output facility that displays outputs to an operator, a parser that validates inputs entered a command line, a command processor that processes commands validated by the parser).
The reference Svendsen (US Patent 7913164) (hereinafter Svendsen) teaches presenting by a computing device a command-line interface for entry of a command-line by a user (see Fig. 2, command line tool 40 and command line 58; see Fig. 3 and column 5, lines 41-66, FIG. 3); receiving by the computing device one or more user edits to modify the target content, wherein the one or more user edits are entered by the user into the editable viewer, wherein the one or more user edits are mapped with one or more command-line interface commands; receiving by the computing device one or more user edits to modify the target content, wherein the one or more user edits are entered by the user into the editable viewer (see Fig. 3 and column 5, lines 41-66, FIG. 3).
The reference Livnat et al. (US PGPUB 2009/0100529) (hereinafter Livnat) teaches wherein when validating the one or more user edits entered by the user into the editable viewer, the computing device determines the one or more user edits to the target content seek to modify protected target content or modify target content not meant to be changed (see [0011] and [0091],  For example, the file owner may define that a first allowed user may not be permitted to perform one or more of copy-pasting the content of the owned file, performing a print screen operation of an image representing the content of the owned file, printing the file, editing the file, and/or any other form of utilizing the owned file, while a second allowed user may be permitted to perform one or more of these operations; see [0122]-[0124],e.g., the email address charlie@xyz.com has access rights but cannot edit, print or copy the content of the file; For example, server 104 may allow Charlie to view the file but may not allow Charlie to print, edit, or copy the content of the file. Server application 104 may now allow Charlie to access any other protected file that he is allowed to open, e.g., based on the permission information associated with the protected file; see [0132], Bob is not allowed to edit; see [0133] all the recipients have access to the file but not allowed to edit; see Fig. 8 and [0243]-[0264], the utilization-restriction prohibits the printing, copying and/or editing of the content of the protected file; thus, a protected content cannot be edited by a user based on a permission associated with the protected content).
The reference Rao et al. (US Patent 7810041) (hereinafter Rao) teaches presenting by a computing device a command-line interface for entry of a command- line by a user; and receiving by the computing device a command-line in the command-line interface to execute an editable view container, the editable view container displaying target content in an editable viewer, the editable view container existing side-by-side with the command-line interface (see Figs. 2-4 and column 3, line 6 to column 6, line 4, showing a user sending a command line from a command line interface and the system generates a view display; and showing side by side or adjacent display of command line interface and the view display).
The reference Courteaux (US PGPUB 2009/0158153) (hereinafter Courteaux) teaches receiving by the computing device one or more user edits to modify the target content, wherein the one or more user edits are entered by the user into the editable viewer, wherein the one or more user edits are mapped with one or more command-line interface commands (see Figs. 4-5 and [0064]-[0092] for the mapping of GUI user edit to command line interface commands; e.g., mapping definitions link generic GUI components with command structures).
Chen as modified by Svendsen, Livnat, Rao and Courteaux fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claims 1, 8 and 15 as shown below. 
presenting by a computing device a command-line interface for entry of a 
command-line by a user;
receiving by the computing device a command-line in the command-line interface
to execute an editable view container, the editable view container displaying target content in an editable viewer, the editable view container existing side-by-side with the command-line interface;
receiving by the computing device one or more user edits to modify the target 
content, wherein the one or more user edits are entered by the user into the editable viewer, wherein the one or more user edits are mapped with one or more command-line interface commands;
receiving a save command from the user in the editable viewer or the command-line interface;
validating the one or more user edits to the target content, wherein when validating the one or more user edits entered by the user into the editable viewer, the computing device determines the one or more user edits to the target content seek to modify protected target content or modify target content not meant to be changed;
accessing by the computing device a manifest file containing a plurality of stored 
command-lines, each stored command-line corresponding to possible user edits;
executing automatically by the computing device stored command-lines 
corresponding to the one or more user edits to modify the target content; and
displaying the modified target content in the editable viewer.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179